

115 HR 6151 IH: Comprehensive Access to Robust Insurance Now Guaranteed for Kids Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6151IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Finkenauer (for herself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXI of the Social Security Act to permanently extend the Children’s Health Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the Comprehensive Access to Robust Insurance Now Guaranteed for Kids Act or CARING for Kids Act.2.Permanent extension of Children’s Health Insurance Program(a)In generalSection 2104(a)(28) of the Social Security Act (42 U.S.C. 1397dd(a)(28)) is amended to read as follows:(28)for fiscal year 2027 and each subsequent year, such sums as are necessary to fund allotments to States under subsections (c) and (m)..(b)Allotments(1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended—(A)in paragraph (2)(B)(i), by striking ,, 2023, and 2027 and inserting and 2023;(B)in paragraph (7)—(i)in subparagraph (A), by striking and ending with fiscal year 2027,; and(ii)in the flush left matter at the end, by striking or fiscal year 2026 and inserting fiscal year 2026, or a subsequent even-numbered fiscal year;(C)in paragraph (9)—(i)by striking (10), or (11) and inserting or (10); and(ii)by striking 2023, or 2027, and inserting or 2023; and(D)by striking paragraph (11).(2)Conforming amendmentSection 50101(b)(2) of the Bipartisan Budget Act of 2018 (Public Law 115–123) is repealed.3.Permanent extensions of other programs and demonstration projects(a)Pediatric quality measures programSection 1139A(i)(1) of the Social Security Act (42 U.S.C. 1320b–9a(i)(1)) is amended—(1)in subparagraph (C), by striking at the end and;(2)in subparagraph (D), by striking the period at the end and insert a semicolon; and (3)by adding at the end the following new subparagraphs:(E)for fiscal year 2028, $15,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)); and(F)for a subsequent fiscal year, the amount appropriated under this paragraph for the previous fiscal year, increased by the percentage increase in the consumer price index for all urban consumers (all items; United States city average) over such previous fiscal year, for the purpose of carrying out this section (other than subsections (e), (f), and (g))..(b)Express lane eligibility optionSection 1902(e)(13) of the Social Security Act (42 U.S.C. 1396a(e)(13)) is amended by striking subparagraph (I).(c)Assurance of affordability standard for children and families(1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended—(A)in the paragraph heading, by striking through September 30, 2027; and(B)in subparagraph (A), in the matter preceding clause (i)—(i)by striking During the period that begins on the date of enactment of the Patient Protection and Affordable Care Act and ends on September 30, 2027 and inserting Beginning on the date of the enactment of the Patient Protection and Affordable Care Act;(ii)by striking During the period that begins on October 1, 2019, and ends on September 30, 2027 and inserting Beginning on October 1, 2019; and(iii)by striking The preceding sentences shall not be construed as preventing a State during any such periods from and inserting The preceding sentences shall not be construed as preventing a State from.(2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended—(A)in the paragraph heading, by striking through September 30, 2027; and(B)by striking through September 30 and all that follows through ends on September 30, 2027 and inserting (but beginning on October 1, 2019,.(d)Qualifying States optionSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended—(1)in the paragraph heading, by striking for fiscal years 2009 through 2027 and inserting after fiscal year 2008; and(2)in subparagraph (A), by striking for any of fiscal years 2009 through 2027 and inserting for any fiscal year after fiscal year 2008.(e)Outreach and enrollment programSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking during the period of fiscal years 2009 through 2027 and inserting , beginning with fiscal year 2009,;(B)in paragraph (2)—(i)by striking 10 percent of such amounts and inserting 10 percent of such amounts for the period or the fiscal year for which such amounts are appropriated; and(ii)by striking during such period and inserting , during such period or such fiscal year,; and(C)in paragraph (3), by striking For the period of fiscal years 2024 through 2027, an amount equal to 10 percent of such amounts and inserting Beginning with fiscal year 2024, an amount equal to 10 percent of such amounts for the period or the fiscal year for which such amounts are appropriated; and(2)in subsection (g)—(A)by striking 2017,, and inserting 2017,;(B)by striking and $48,000,000 and inserting $48,000,000; and(C)by inserting after through 2027 the following: , $12,000,000 for fiscal year 2028, and, for each fiscal year after fiscal year 2028, the amount appropriated under this subsection for the previous fiscal year, increased by the percentage increase in the consumer price index for all urban consumers (all items; United States city average) over such previous fiscal year.(f)Child enrollment contingency fundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended—(1)in paragraph (2)—(A)in subparagraph (A)(ii)—(i)by striking and 2024 through 2026 and inserting beginning with fiscal year 2024; and(ii)by striking 2023, and 2027 and inserting , and 2023; and(B)in subparagraph (B)—(i) by striking 2024 through 2026 and inserting beginning with fiscal year 2024; and(ii)by striking 2023, and 2027 and inserting , and 2023; and(2)in paragraph (3)(A)—(A)by striking fiscal years 2024 through 2026 and inserting beginning with fiscal year 2024; and(B)by striking 2023, or 2027 and inserting , or 2023.